                                                                                                      Case 3:20-cv-00454-LRH-CLB Document 7 Filed 09/08/20 Page 1 of 3



                                                                                            1   Kristina N. Holmstrom
                                                                                                kristina.holmstrom@ogletree.com
                                                                                            2   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                                Wells Fargo Tower, Suite 1500
                                                                                            3   3800 Howard Hughes Parkway
                                                                                                Las Vegas, NV 89169
                                                                                            4   Telephone: 602-778-3700
                                                                                                Fax: 602-778-3750
                                                                                            5
                                                                                                Attorney for Defendants United Parcel Service, Inc.;
                                                                                            6   United Parcel Service Flexible Benefit Plan; Aetna
                                                                                                Life Insurance Company
                                                                                            7
                                                                                                                              UNITED STATES DISTRICT COURT
                                                                                            8
                                                                                                                                     DISTRICT OF NEVADA
                                                                                            9
                                                                                                WARREN SMITH,
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                           10                                                        CASE NO.: 3:20-cv-00454
                                                                                                                       Plaintiff,
                                                                                           11
                                                                                                vs.                                                  STIPULATION AND ORDER TO
                                                                                           12
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                                     EXTEND TIME FOR DEFENDANTS
                                                                                                UNITED PARCEL SERVICE, INC.;                         TO RESPOND TO PLAINTIFF’S
                                                                                           13                                                        COMPLAINT
                                                          Telephone: 702.369.6800




                                                                                                UNITED PARCEL SERVICE FLEXIBLE
                                                            Las Vegas, NV 89169
                                                             Wells Fargo Tower




                                                                                                BENEFIT PLAN; AETNA LIFE
                                                                                           14   INSURANCE COMPANY,
                                                                                           15                          Defendants.
                                                                                           16

                                                                                           17            Plaintiff Warren Smith and Defendants United Parcel Service, Inc., United Parcel Service

                                                                                           18   Flexible Benefit Plan, and Aetna Life Insurance Company (collectively the “Parties”), by their
                                                                                           19
                                                                                                respective counsel, hereby stipulate and agree that Defendants may have an extension of time
                                                                                           20
                                                                                                through and including September 21, 2020 to respond to Plaintiff’s Complaint. The additional time
                                                                                           21
                                                                                                requested is to permit Defendants to investigate and prepare a responsive pleading to Plaintiff’s
                                                                                           22
                                                                                                Complaint.
                                                                                           23

                                                                                           24            The Parties certify that this stipulation was done in good faith and not for the purposes of

                                                                                           25   delay.
                                                                                           26            WHEREFORE, the Parties jointly request that this Court adopt the proposed deadline for
                                                                                           27
                                                                                                Defendants’ response to Plaintiff’s Complaint as indicated above.
                                                                                           28
                                                                                                 Case 3:20-cv-00454-LRH-CLB Document 6
                                                                                                                                     7 Filed 09/03/20
                                                                                                                                             09/08/20 Page 2 of 3



                                                                                            1

                                                                                            2        Dated this 3rd day of September 2020.

                                                                                            3

                                                                                            4
                                                                                                By: /s/ Michael W. Flanigan                      By: /s/Kristina N. Holmstrom
                                                                                            5       Michael W. Flanigan                              OGLETREE, DEAKINS, NASH,
                                                                                                    FLANIGAN & BATAILLE                              SMOAK & STEWART, P.C.
                                                                                            6       1007 W. 3rd Ave., Ste. 206
                                                                                                    Anchorage, Alaska, 99501                        Kristina N. Holmstrom
                                                                                            7       Telephone: (907) 279-9999                       Nevada Bar No. 10086
                                                                                                    Facsimile: (907) 258-3804                       Wells Fargo Tower, Suite 1500
                                                                                            8
                                                                                                    Email: mflanigan@farnorthlaw.com                3800 Howard Hughes Parkway
                                                                                            9       Pro Hac Vice                                    Las Vegas, NV 89169
                                                                                                                                                    Telephone: (702) 369-6800
                                                                                           10       KENT LAW                                        kristina.holmstrom@ogletree.com
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                    Stephen S. Kent
                                                                                           11       Nevada Bar No.: 1251                            Attorneys for Defendant United Parcel
                                                                                           12       201 W. Liberty, Suite 320                       Service Inc.; United Parcel Service
                                                                                                    Reno, Nevada 89501                              Flexible Benefit Plan; Aetna Life
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                           13       Tel: 775-324-9800                               Insurance Company
                                                                                                    skent@skentlaw.com
                                                          Telephone: 702.369.6800
                                                            Las Vegas, NV 89169




                                                                                           14
                                                             Wells Fargo Tower




                                                                                                Attorneys for Warren Smith
                                                                                           15

                                                                                           16

                                                                                           17

                                                                                           18

                                                                                           19
                                                                                                                                 IT IS SO ORDERED:
                                                                                           20

                                                                                           21
                                                                                                                                           __________________________
                                                                                           22                                    UNITED STATES MAGISTRATE JUDGE
                                                                                           23

                                                                                           24

                                                                                           25                                             September 8, 2020
                                                                                                                                 DATED: ______________________________
                                                                                           26

                                                                                           27

                                                                                           28


                                                                                                                                             2
                                                                                                   Case 3:20-cv-00454-LRH-CLB Document 6
                                                                                                                                       7 Filed 09/03/20
                                                                                                                                               09/08/20 Page 3 of 3



                                                                                            1                                    CERTIFICATE OF SERVICE

                                                                                            2          I hereby certify that on September 3, 2020, I electronically transmitted the attached document
                                                                                            3   to the Clerk’s office using the CM/ECF Systems for filing and a transmittal of a Notice of Electronic
                                                                                            4
                                                                                                Filing to the CM/ECF registrants:
                                                                                            5

                                                                                            6       Michael W. Flanigan
                                                                                                    FLANIGAN & BATAILLE
                                                                                            7       1007 W. 3rd Ave., Ste. 206
                                                                                                    Anchorage, Alaska, 99501
                                                                                            8
                                                                                                    Telephone: (907) 279-9999
                                                                                            9       Facsimile: (907) 258-3804
                                                                                                    Email: mflanigan@farnorthlaw.com
                                                                                           10
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                    KENT LAW
                                                                                           11       Stephen S. Kent
                                                                                                    Nevada Bar No.: 1251
                                                                                           12
                                                                                                    201 W. Liberty, Suite 320
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                           13       Reno, Nevada 89501
                                                                                                    Tel: 775-324-9800
                                                          Telephone: 702.369.6800
                                                            Las Vegas, NV 89169




                                                                                           14
                                                             Wells Fargo Tower




                                                                                                    skent@skentlaw.com
                                                                                           15       Attorneys for Warren Smith
                                                                                           16

                                                                                           17

                                                                                           18
                                                                                                                                             /s/ Susan Stimson
                                                                                           19                                                An Employee of Ogletree, Deakins,
                                                                                                                                             Nash, Smoak & Stewart, P.C.
                                                                                           20
                                                                                                                                                                                            44045317.1
                                                                                           21

                                                                                           22

                                                                                           23

                                                                                           24

                                                                                           25

                                                                                           26

                                                                                           27

                                                                                           28


                                                                                                                                                 3
